Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This invention is allowable in light of the applicant's claim amendments and arguments of Feb. 18, 2020; Feb. 26, 2020; and July 6, 2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. 
For example, US 20140081989 utilizes multi-dimensional waveforms has found applications in data storage and transport on cloud.
For another example, US 9507540 recycles memory among virtual machine instances in the same memory usage trust group.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448